Citation Nr: 1332904	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, to include residuals of a total hip replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran had verified active service from September 1985 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a Travel Board hearing in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right hip disorder, to include residuals of a total hip replacement.  

The Veteran contends, and service treatment records show, that in May 1987 he bruised his lower leg when he fell between rail cars and hurt his right leg.  Treatment records reveal that he was advised to use ice and Motrin for the swelling, bruising and pain.  The Veteran limped on his right side, and experienced swelling below the patella.

At an October 1991 VA examination no complaints, findings or diagnoses pertaining to a right hip disorder were made.

Since service, private medical records show that the Veteran reported right hip pain in 1999.  The impression in June 2000 was significant post-traumatic degenerative joint disease of the right hip.  The Veteran underwent a right total hip arthroplasty in 2000 at age 39.  The arthroplasty was revised in 2002.  

VA treatment records show that the Veteran experiences right hip pain, and listed diagnoses include avascular necrosis and osteoarthritis of the right hip.  A treatment note from July 2010 indicated that the Veteran should be seen for an orthopedic consultation regarding his right hip.  

Because the Veteran experienced an in-service injury to his right leg, and has been diagnosed with post-traumatic degenerative joint disease of the right hip, the Board finds that a VA examination is necessary to determine the nature and etiology of his right hip disability.  As such, remand is necessary for examination.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Following receipt of any available outstanding records, the RO must schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any diagnosed right hip disability.  The examiner must be provided access to the claims folder, Virtual VA, and a copy of this remand.  

Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed right hip condition, to include is related to service or any incident therein to include injuring his leg in May 1987.  A complete rationale must be provided for any opinion offered.  The examiner must discuss the etiology of the appellant's posttraumatic degenerative joint disease of the right hip. 

2.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

3.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Then, readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

